Citation Nr: 1112469	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs compensation benefits was properly created.

2.  Entitlement to waiver of the recovery of overpayment of VA disability compensation benefits.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1954 to August 1977.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which retroactively terminated the spousal allowance for the appellant's former spouse, K., resulting in the debt at issue in this case.  

In July 2010, the Board remanded the matter to afford the appellant the opportunity to appear at a Board hearing.  In September 2010, the appellant testified at a Board videoconference hearing in conformance with his request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In this appeal, the appellant disputes the validity of the debt created when the RO retroactively terminated the spousal allowance for K.  The record on appeal, however, shows that the appellant has also requested a waiver of recovery of this debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); Narron v. West, 13 Vet. App. 223 (1999) (holding that when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness).

The record provided to the Board contains a September 2008 letter from the appellant disagreeing with a September 2008 decision by the Committee on Waivers and Compromises, which apparently denied a waiver of the debt at issue in this case.  Unfortunately, the record provided to the Board does not contain a copy of the September 2008 decision, nor does it contain any indication that that a Statement of the Case addressing the waiver issue was provided to the appellant.  Based on the record currently available to the Board, a remand of this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).  

The issue of entitlement to a waiver of recovery of the debt at issue in this case is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant was paid an additional allowance for his former spouse, K., following their April 1985 marriage.  

2.   The appellant and his former spouse, K., divorced in June 2005.

3.  The appellant married his current spouse, J., in August 2005.  

4.  The appellant did not notify VA of the dissolution of his marriage to K. and his subsequent marriage to J. until September 2007.  

5.  In May 2008, the RO retroactively terminated payment of the additional allowance for K, effective July 1, 2005, and awarded an additional allowance for J., effective October 1, 2007, resulting in the debt at issue in this case.  


CONCLUSION OF LAW

The overpayment of VA compensation benefits at issue in this case was properly created and is a valid indebtedness.  38 U.S.C.A. §§ 5110(n), 5112(b) (West 2002); 38 C.F.R. §§ 3.31, 3.401, 3.501, 3.660 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. § 5103(a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt).  

Background

The record on appeal shows that the appellant has been in receipt of VA compensation benefits at the 30 percent rate or higher since September 1, 1977, the day following his separation from active service.  

Effective October 1, 1978, he was awarded an additional allowance for his first spouse, B, pursuant to legislation providing for additional compensation on account of a spouse, child, or dependent parent for veterans rated at 30 percent or more.  See Pub. L. No. 95-479, 92 Stat. 1560 (October 18, 1978), codified as amended at 38 U.S.C.A. § 1115.  On several occasions thereafter, the appellant was notified that it was his responsibility to notify VA immediately of any changes in his dependency status, to include divorce or the death of a spouse.  

In February 1985, the appellant and B. divorced.  In April 1985, the appellant married K.  

In July 1991, the RO contacted the appellant and advised him that recently enacted legislation required that anyone receiving VA compensation furnish the Social Security numbers of any dependent on whose behalf compensation is paid.  See Pub. L. No. 101-508, 104 Stat. 1388 (1990), codified as amended at 38 U.S.C.A. § 3001, later renumbered as 38 U.S.C.A. § 5101.  

In August 1991, the appellant returned a completed VA Form 21-0595d, Social Security Solicitation, on which he listed his spouse as K.  In December 1993, the RO contacted the appellant and advised him that he needed to provide a copy of his divorce decree from B. and his marriage certificate to K. in order to continue to receive a spousal allowance.  

In February 1994, the RO notified the appellant that his spousal allowance had been terminated retroactively based on his failure to provide the requested proof of dependency.  The RO explained that dependency allowance could not be paid without certification of legal dissolution of his first marriage and his remarriage.  He was advised that this retroactive termination would result in an overpayment of benefits.  

The appellant thereafter provided the requested information and further stated that he did not understand the RO's actions.  In a June 1994 letter, the RO indicated that his compensation had been adjusted to reflect his current dependency status.  The RO further explained to the appellant that VA regulations required him to provide evidence of his marriage in order to receive the additional dependency allowance.  

The appellant thereafter continued to receive an additional allowance for a spouse.  On several occasions, he was reminded of his obligation to advise VA immediately of any change in the number or status of his dependents.  He was advised that failure to do so could result in an overpayment which must be repaid.  

In June 2005, the appellant and K. divorced.  In August 2005, the appellant and J. were married.  The appellant, however, failed to notify VA of the changes in his dependency status despite receiving numerous subsequent reminders to do so.

In a January 2006 letter, for example, the RO notified the appellant that his claim for an increase in his service-connected disability compensation had been granted.  The letter advised him of his new payment amount.  He was further advised that "[w]e are paying you as a veteran with one dependent.  Your payment includes an additional amount for your spouse, [K].  Let us know right away if there is any change in your marital status."  The appellant responded by providing an updated address, but failed to provide any information regarding his dependency status, including the dissolution of his marriage to K. and his subsequent marriage to J.  

In a February 2007 letter, the RO notified the appellant that a decision had been made on another claim for increase in his service-connected disability compensation.  The letter advised him of his monthly payment.  He was again advised that "[w]e are paying you as a veteran with one dependent.  Your payment includes an additional amount for your spouse, [K].  Let us know right away if there is any change in your marital status."  The appellant responded by providing evidence and argument in connection with his claim, but he failed to provide any information regarding his dependency status.  

In a September 2007 letter, the RO sent the appellant another letter notifying him that a decision had been made on his claim for an increase in his service-connected disability compensation.  The letter again advised him of his monthly payment, including the fact that "[w]e are paying you as a veteran with one dependent.  Your payment includes an additional amount for your spouse, [K].  Let us know right away if there is any change in your marital status (for example, death, divorce, annulment."  

In a letter received later that month, the appellant asked the RO to "change the name of my spouse to [J.]."  

In an October 2007 letter, the RO explained that VA records showed that he had been receiving a spousal allowance for K.  He was asked to provide accurate proof of dependency.  

The following month, the appellant submitted a completed VA Form 21-686c, Declaration of Status of Dependents, on which he indicated that he and K. had divorced in June 2005 and he and J. had married in August 2005.  In an attached statement, the appellant indicated that "your question was that I had not told you when my marriage to [K] ended and the date I married [J].  I trust you now have the information and will deduct [an amount equivalent to two months spousal allowance].  

In a May 2008 letter, the RO advised the appellant that the spousal allowance paid for K. had been retroactively terminated effective July 1, 2005, to reflect their divorce.  He was advised that a spousal allowance for J. would be paid effective October 1, 2007, the first day of the month following receipt of notification of their marriage.  The appellant was advised that the retroactive termination had resulted in an overpayment of benefits which was subject to repayment.  

The appellant appealed the RO's determination, arguing that the debt was not properly created.  He argued that because he had actually been married for the entire period from July 2005 to October 2007, but for a period of two months, he had been "due a payment for dependency allowance."  He acknowledged that he had not timely provided VA with the required dependency information, but reasoned that he was nonetheless qualified for the allowance because he had actually been married, albeit to a different woman than VA records reflected.  

Applicable Law

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2010).

In order to receive an additional payment for a spouse, sufficient proof of marriage to that individual is required.  38 C.F.R. §§ 3.204, 3.205 (2010).

A veteran who is receiving compensation must notify the VA of any material change or expected change in his or her circumstances which would affect his or her entitlement to receive the benefit being paid.  Such notice must be furnished when the recipient's dependency status changes.  38 C.F.R. § 3.660(a) (2010); see also 38 C.F.R. § 3.652(a) (2010) (requiring individuals in receipt of VA benefits to certify that the eligibility factors which established entitlement to the benefit being paid continue to exist).  

The effective date of a discontinuance of an award of compensation to a veteran by reason of divorce of a dependent spouse is the last day of the month in which the divorce occurred.  38 U.S.C.A. § 5112(b)(2) (West 2002); 3.501(d)(2) (2010).

The effective date of an award of additional compensation payable to a veteran on account of marriage will be the latest of the following dates:  (1) date of claim.  This term means the date of the marriage, if the evidence of the event is received within one year.  Otherwise, the effective date for additional compensation will be the date that notice of the marriage or adoption was received if the evidence is received within one year of the VA request; (2) date dependency arises; or (3) the effective date of the qualifying disability rating, provided evidence is received within one year of notification of such rating action.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.401(b)(1) (2010).

Regardless of VA regulations concerning the effective dates of awards, the payment of monetary benefits may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  See 38 U.S.C.A. §§ 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).

Analysis

As set forth above, the debt at issue in this case resulted from the RO's retroactive termination of the appellant's spousal allowance for the period from July 1, 2005, the first day of the month following his divorce from K., to October 1, 2007, the first day of the month following VA's receipt of notification of the appellant's August 2005 marriage to J.  

The appellant contends that the debt at issue in this case is invalid.  He does not dispute the amount of the overpayment; rather, he disputes the circumstances that led to the creation of the overpayment.  Specifically, he contends that because he was married during the period in question (but for an approximately two month period when he was in between spouses), he was legally entitled to a spousal allowance during this period.  

After carefully reviewing the record on appeal in light of the appellant's contentions, the Board concludes that the overpayment of compensation benefits at issue in this case was properly created.

As set forth above, the appellant and K. were divorced in June 2005.  The appellant does not contend otherwise.  Under these circumstances, the RO properly terminated the additional compensation allowance for K., effective July 1, 2005, as provided by 38 C.F.R. § 3.31, 3.501(d)(2) (2010).  

Additionally, although the appellant married J. in August 2005, he did not notify VA of the marriage until September 2007.  Again, he does not contend otherwise.  As noted, the effective date of an award of additional compensation for a spouse is the date of the marriage, if the evidence of the event is received within one year.  Otherwise, the effective date for additional compensation will be the date that notice of the marriage was received.  Under these circumstances, the RO properly awarded an additional compensation allowance for J., effective October 1, 2007, as provided by 38 C.F.R. §§ 3.31, 3.401(b)(1) (2010).  The debt at issue in this case was therefore properly created.  

In reaching this decision, the Board has considered the appellant's contentions to the effect that he did not understand applicable VA regulations requiring him to advise VA of his dependency status.  He also argues that the debt at issue here was created through no fault of his own, as he promptly advised VA of his divorce from K. and his marriage to J. once learning he was required to do so.  

In light of the appellant's contentions, the Board has considered the concept of sole administrative error.  When an overpayment has resulted by reason of an erroneous award based solely on administrative error on the part of VA, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award.  Erickson v. West, 13 Vet. App. 495, 499 (2000); see also 38 U.S.C. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2) (2010) (providing that the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  

The Board notes, however, that sole administrative error may be found to occur only in cases where the appellant neither knew or nor should have known of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2010).

In this case, the appellant was repeatedly notified of his dependency reporting responsibilities.  Despite being so notified, he failed to advise VA of his divorce and remarriage in a timely manner.  Although the appellant has reported that he did not fully understand his reporting responsibilities, all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  In other words, a claim of ignorance of the law does not provide a basis upon which to find this debt invalid.  

In any event, the record shows that the appellant continued to accept the additional dependency allowance for K. for several years after their divorce, when he knew or should have known that he was not entitled to such payment.  Indeed, the record on appeal contains January 2006, February 2007, and September 2007 letters clearly and expressly advising him that he was being paid an additional allowance for K. and asking him to notify VA immediately if there had been any change in his marital status, such as a divorce.  The appellant was under an obligation to contact VA immediately regarding his dependency status.  As he did not do so, and because VA took immediate action to correct the error upon learning of his divorce and remarriage, the Board must find that the overpayment at issue in this case was not due to sole administrative error.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2).

For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  A preponderance of the evidence is against the claim and the benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002).

The Board advises the appellant that it has considered his arguments to the effect that he was factually entitled to a spousal allowance during the period at issue in this case, as he was legally married during this period, albeit to J. rather than K.  As explained above, however, entitlement to a spousal allowance requires more than a valid marriage.  It also requires proper proof of that marriage, which the appellant failed to provide to VA in a timely manner.  For these reasons, the debt at issue in this case is valid for the reasons previously discussed.  

The Board notes, however, that the appellant has also requested waiver of recovery of the overpayment at issue here.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b) (2010).  In determining whether to grant a waiver, VA considers six elements, including whether requiring repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2010).  The appellant may therefore wish to raise his arguments in this regard in pursing his request for a waiver.  


ORDER

The overpayment of VA compensation benefits was properly created and is a valid debt; the appeal is denied.  


REMAND

As best the Board can discern from the available record, in September 2008 the Committee on Waivers and Compromises denied a waiver of recovery of the debt at issue in this case.  Later that month, the appellant submitted a timely notice of disagreement with that determination.  The record contains no indication that that a Statement of the Case addressing the waiver issue has been provided to the appellant.  Thus, a remand of this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to a waiver of recovery of overpayment of VA compensation benefits at issue in this case.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2010).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


